In December, 1935, the parties were divorced. The decree relative to alimony and custody and maintenance of their two children followed the terms of an agreement between the parties. The decree ordered the father, commencing September 21, 1938, to pay $10 per week for the support of the two *Page 359 
children until the girl attains the age of 16 years, and thereafter $5 per week for the support of the boy until he attains the age of 16 years. In September, 1936, the court amended the decree and required the father to pay, for the support of the two children, $5 per week until September 21, 1938. March 14, 1939, plaintiff petitioned the circuit court to amend the amended decree so as to require defendant to contribute a reasonable amount each week for the support and maintenance of the girl until she is 21 years of age, and to increase the sum to be paid for the support of the boy until he is 21 years of age. May 19, 1939, the court amended the decree and required defendant to pay, for the support of the children, $5 a week for each child until each attains the age of 18 years. Both parties appeal.
Defendant claims the court exceeded its power, in the absence of change of circumstances, in continuing the support for two years beyond the period fixed in the former decree and that the award is inequitable.
Plaintiff claims support should continue until the children are 21 years of age instead of 18, and the court should have granted more than $5 per week, and the $15 attorney fee allowed by the court was not enough as her attorney wanted $235.
The girl was 16 years of age in March, 1939. The boy will be 16 years of age in July, 1942. The mother is now a school teacher, earning $130 per month. The father is in business and has an income of something like $3,000 per year.
Under the holding in Barry v. Barry, 291 Mich. 666, the court had power to make the order appealed from and we find no reason for disturbing the same.
Since the order appealed from was entered, the legislature, by Act No. 255, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 12739-1), has provided: *Page 360 
"The court shall have jurisdiction in making such order or decree relative to the minor children of such parties as authorized in this chapter to award custody thereof to one of the parties or a third person until such children attain the age of 17 years and may require the husband to pay such allowance as may be deemed proper for their support until they respectively attain that age and may in its discretion in case of exceptional circumstances requiring the same, require payment of such allowance for any such child after he attains that age."
The order is affirmed, without costs to either party.
BUSHNELL, C.J., and SHARPE, POTTER, CHANDLER, NORTH, McALLISTER, and BUTZEL, JJ., concurred.